Citation Nr: 0514844	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  99-00 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of status post cervical biopsy with Class III pap smear and 
associated vaginal bleeding, to include entitlement to 
special monthly compensation for loss of use of a creative 
organ.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to 
August 1975, and she had additional service in the Reserves.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board remanded this case in May 2000, September 2003, and 
June 2004 for development.

As a final procedural matter, the Board notes that additional 
evidence has been received since the case was certified for 
appeal.  This evidence was received after the last RO review.  
The Board has, accordingly, reviewed the additional evidence 
and is of the opinion that it is either duplicative of 
evidence already submitted, or not applicable to the current 
claim.  

As such, there is no prejudice to the veteran in proceeding 
with consideration of this case without affording the RO an 
opportunity to review the evidence in question.  To the 
extent the veteran desires to file any additional claims 
based on this evidence, she should do so with specificity at 
the RO.


FINDINGS OF FACT

1.  The veteran has had multiple miscarriages and is unable 
to carry a pregnancy to term.

2.  The medical evidence fails to establish a medical nexus 
between the veteran's in-service cervical biopsy and her 
inability to carry a pregnancy to term.  


CONCLUSION OF LAW

The schedular criteria for entitlement to a compensable 
disability rating for residuals of status post cervical 
biopsy with Class III pap smear and associated vaginal 
bleeding, to include entitlement to special monthly 
compensation for loss of use of a creative organ, have not 
been met.  38 U.S.C.A. §§ 1114(k), 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.350, 4.1, 4.2, 4.3, 4.6, 4.7, 4.116, 
Diagnostic Codes (DCs) 7612, 7613, 7628 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

The RO rated the veteran's disability under DC 7628 for 
benign neoplasms of the gynecological system.  Under DC 7628, 
the rating will be according to the impairment of function of 
the urinary or gynecological systems, or skin.  38 C.F.R. § 
4.116, DC 7628.  The RO also considered whether the veteran 
was entitled to special monthly compensation under the (k) 
rate.

It is important to note that the veteran does not allege any 
urinary or skin residuals; rather she contends only that her 
inability to successfully carry a pregnancy to term is due to 
scarring of the uterus and cervix, which she maintains 
resulted from the cone biopsy.  Therefore, the Board will 
consider DCs 7612 and 7613 for diseases of the cervix or 
uterus.

Diagnostic Codes 7610 through 7615 are rated pursuant to a 
general rating formula for female reproductive organs.  
Symptoms not controlled by continuous treatment warrant a 30 
percent rating.  Symptoms that require continuous treatment 
warrant a 10 percent rating.  Symptoms that do not require 
continuous treatment warrant a noncompensable rating.  38 
C.F.R. § 4.116.  

Further, special monthly compensation is appropriate when a 
veteran, as the result of a service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
creative organs.  The uterus and cervix can be considered 
creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a)(1).  

After a review of the claims file, the Board finds that the 
claim must be denied.  Significantly, the only residual 
claimed by the veteran, her inability to carry a pregnancy to 
term, has not been related to the residuals of a cervical 
biopsy.  

In a July 1998 VA examination report, the veteran related 
that she was unable to carry a pregnancy to term and 
attributed it to scarring on her uterus and cervix as a 
result of a cone biopsy in 1978 when she was in the Reserves.  
She reported having had 10 pregnancies with 8 spontaneous 
abortions and 2 voluntary abortions.  A physical examination 
revealed no uterine prolapse, no uterine displacement, and no 
cervical adhesions or scarring.  The examiner noted only that 
the inability to carry pregnancies affected the veteran 
emotionally; she did not make a specific determination as to 
a causal relationship with the prior cervical biopsy.  

However, the Board places high probative value on a June 2003 
examination undertaken to specifically address the issue.  At 
that time, the examiner reviewed the claims file and noted 
two prior abortions in the medical records and the veteran's 
description of 9 more miscarriages.  The veteran related that 
she had never seen a specialist for the recurrent 
miscarriages and underwent a bilateral tubal ligation in 
1989.

The examiner stated that the etiology of the veteran's 
recurrent spontaneous abortions could not be answered but 
that the majority (over 90 percent) of first trimester 
abortions occur secondary to chromosomal abnormalities.  She 
indicated that this could not be investigated with respect to 
this veteran because it required evaluation of the products 
of conception.  Nonetheless, the examiner stressed:

[t]he possibility that the cone biopsy of 
the cervix would be associated with the 
recurrent abortions is unlikely.  There 
is a possibility of scarring of the 
uterus, Asherman's Syndrome, that can 
lead to recurrent abortions.  However, 
this usually occurs after dilations and 
curettages and rarely after a cone 
biopsy.  However, to answer the question 
the patient underwent a 
hysterosalpingogram . . . It showed a 
filling defect in the right lower uterine 
region.  This is not consistent with 
Asherman's, but could be a scar formation 
vs myoma [vs] polyp.  Any of these, could 
be involved with recurrent abortions, but 
there is no way to assess how long the 
defect has been present and certainly no 
way to determine if it was present at the 
time period of her abortions (late 70s 
early 80's).

***

Finally, an argument for cervical cone 
biopsy causing an incompetent cervix can 
be made.  However, this patient's history 
is not consistent with an incompetent 
cervix.  An incompetent cervix would 
reveal itself by spontaneous second 
trimester losses with painless cervical 
dilation.  Additionally, this is most 
recognized after 2 or more such cervical 
procedures.  The patient's examination . 
. . revealed a normal appearing cervix 
with normal length appreciated on 
bimanual exam.  Her uterus was small and 
midpositioned and adnexa were normal

A reasonable reading of this opinion is that the veteran's 
previous cone biopsy is not, in fact, the cause of her 
inability to carry pregnancies to term.  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that she misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

Moreover, except for the veteran's assertions to the 
contrary, there is no other medical evidence in the claims 
file establishing a medical nexus between a cervical biopsy 
and her inability to carry a pregnancy to term.  The mere 
contention of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate her current claim of residuals with military service 
cannot form the basis of an increased rating.  

In sum, the Board must deny the claim because the criteria 
for a higher rating for a benign neoplasm of the 
gynecological system have not been met.  In essence, the 
veteran's contention that she is entitled to a higher rating 
because of damage to her cervix and/or uterus as the result 
of a cervical biopsy (which is manifested by her inability to 
carry a pregnancy to term) is not supported by the medical 
evidence.  Therefore, the claim for a higher rating must be 
denied.  Moreover, because her inability to carry a pregnancy 
to term has not been found to be related to a service-
connected disability, the claim for special monthly 
compensation must also be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to her present appeal by 
correspondence dated in June 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in June 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Moreover, the issue on appeal was re-adjudicated and a 
supplemental statement of the case was provided to the 
veteran in February 2004.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices. 

The June 2004 VCAA notice letter provided to the veteran 
generally informed her of the evidence not of record that was 
necessary to substantiate her claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to her claim.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
February 2004 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the June 2004 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue on appeal was obtained in June 2003.  The 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to a compensable disability rating 
for residuals of status post cervical biopsy with Class III 
pap smear and associated vaginal bleeding, to include 
entitlement to special monthly compensation for loss of use 
of a creative organ is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


